        CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                    COURT FILE NO.: _______________________

 Shirley A. Schwanz,

                    Plaintiff,                              COMPLAINT

 v.                                                 JURY TRIAL DEMANDED

 Midland Credit Management, Inc., a
 foreign corporation.

                    Defendant.


                                   JURISDICTION

1.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C.

      § 1692k(d).

2.    This action arises out of Defendant’s violations of the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692 et seq. ("FDCPA").

3.    Venue is proper in this District because the acts and transactions occurred here,

      Plaintiff resides here, and Defendant transacts business here.

                                       PARTIES

4.    Plaintiff Shirley A. Schwanz is a natural person who resides in the City of

      St. Paul, County of Ramsey, State of Minnesota, and is a "consumer" as that term

      is defined by 15 U.S.C. § 1692a(3).

5.    Defendant Midland Credit Management, Inc. is a collection agency operating

      from an address of 350 Camino de la Reina, Suite 300, San Diego, CA, and is a

      "debt collector" as that term is defined by 15 U.S.C. § 1692a(6).

                                            1
        CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 2 of 6




                             FACTUAL ALLEGATIONS

6.    In or about the year 2016, Plaintiff incurred a financial obligation that was

      primarily for personal, family or household purposes and is therefore a "debt" as

      that term is defined by 15 U.S.C. § 1692a(5), namely, a debt with Synchrony

      Bank/ JCP, in the approximate amount of $6,218.03, which was used by Plaintiff

      for personal, family and household purposes.

7.    The debt was consigned, placed or otherwise transferred to Defendant for

      collection from Plaintiff.

8.    On October 31. 2019, Plaintiff filed for Chapter 7 bankruptcy protection in

      United States Bankruptcy Court for the District of Minnesota. See USBC-MN File

      No. 19-33446-KAC.

9.    Synchrony Bank/ JCP was listed as a creditor in Plaintiff’s bankruptcy petition

      and collection on Plaintiff’s obligation was stayed on October 31. 2019 pursuant

      to 11 U.S.C. § 362(a)(6).

10.   After filing for bankruptcy protection, Plaintiff started receiving collection

      communications from Defendant in an attempt to collect this debt.

11.   On or about January 16, 2020, Plaintiff received a collection letter from

      Defendant regarding the debt that Plaintiff allegedly owed to Synchrony Bank/

      JCP in the amount of $6,218.03. A true and correct copy of the collection letter is

      attached as "Exhibit A."

12.   Plaintiff became confused, frustrated and angry by Defendant’s collection of a

      debt in violation of the Order for Relief issued by the United States Bankruptcy

                                             2
        CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 3 of 6




      Court for the District of Minnesota pursuant to 11 U.S.C. §§ 301 & 362(a)(6).

13.   This collection letter was an illegal communication in an attempt to collect a debt

      as that term is defined by 15 U.S.C. § 1692a(2).

14.   Defendant’s letter was a false, deceptive and illegal attempt to collect this debt

      from Plaintiff in violation of numerous and multiple provisions of the FDCPA,

      including but not limited to 15 U .S.C. §§ 1692e, 1692e(2), 1692e(10), 1692f, and

      1692f(l), amongst others.

15.   The FDCPA prohibits collection practices that violate other state or federal laws.

      Picht v. Jon R. Hawks, Ltd., 236 F.3d 446, 448 (8th Cir. 2001). The Bankruptcy

      Abuse Prevention and Consumer Protection Act prohibits, " any act to collect,

      assess, or recover a claim against the debtor that arose before [the bankruptcy case

      filing]." 11 U.S.C. §§ 301 & 362(a)(6).

16.   The above-described illegal collection communication of harassing Plaintiff in an

      effort to collect this debt by Defendant was made in violation of numerous and

      multiple provisions of the FDCPA, including but not limited to all of the above

      cited provisions of the FDCPA, amongst others.

17.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

      so triable. US Const. amend. 7. Fed.R.Civ.P. 38.

                                  CAUSE OF ACTION

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                  15 U.S.C. § 1692 et seq.



                                             3
           CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 4 of 6




18.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

        though fully stated herein.

19.     The foregoing acts and omissions of Defendant and its agents constitute

        numerous and multiple violations of the FDCPA including, but not limited to, each

        and every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et

        seq., with respect to Plaintiff.

20.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to actual

        damages pursuant to 15 U.S.C. § 1692k(a)(l); statutory damages in an amount up

        to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney's

        fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant herein.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

      VIOLATIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT

                                    15 U.S.C. § 1692 et seq.

      • for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against

         Defendant and for Plaintiff;

      • for an award of statutory damages of no less than $1,000.00 pursuant to 15 U.S.C.

         § 1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney's fees pursuant to 15

         U.S.C. §1692k(a)(3) against Defendant and for Plaintiff; and




                                               4
        CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 5 of 6




   • for such other and further relief as may be just and proper



Dated: August 20, 2020                         Respectfully submitted,

                                               ATLAS LAW FIRM, LLC

                                               By: s/Michael J. Sheridan
                                               Michael J. Sheridan, (#0388936)
                                               2006 First Avenue North, Suite 206
                                               Anoka, Minnesota 55303
                                               Telephone: (763) 568-7343
                                               Facsimile: (763) 400-4530
                                               msheridan@atlasfirm.com
                                               Attorney for Plaintiff




                                           5
CASE 0:20-cv-01990-JRT-DTS Doc. 1 Filed 09/17/20 Page 6 of 6
